Case: 4:18-cr-00876-JAR-NCC Doc. #: 234 Filed: 03/13/20 Page: 1 of 2 PageID #: 1297



                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MISSOURI
                                      EASTERN DIVISION

 UNITED STATES OF AMERICA,                        )
                                                  )
        Plaintiff,                                )
                                                  )
 v.                                               ) Case No.: 4:18-cr-00876 JAR (NCC)
                                                  )
 ASHU JOSHI,                                      )
                                                  )
            Defendants.                           )

                                              NOTICE

        COMES NOW Defendant, Ashu Joshi, by and through counsel, and notifies this Court

 that Defendant will call no witness in connection with the Final Bond Revocation hearing held

 on March 11 and continued to March 17.

                1. On March 11, this Court held a Final Bond Revocation Hearing.

                2. At the hearing’s close, Defendant moved for additional time to call a single

                     witness, Judy Ulrich, a resident of Kentucky.

                3. This court granted Defendant’s motion and continued the hearing to March 17

                     at 9:00 a.m.

                4. On March 11, undersigned counsel learned that Ms. Ulrich had retained

                     counsel.

                5. That same day, but without success, undersigned counsel attempted to contact

                     Ms. Ulrich’s counsel.

                6. Earlier today, undersigned counsel spoke with Ms. Ulrich’s counsel about Ms.

                     Ulrich’s use as a potential witness at Defendant’s Bond Revocation Hearing.

                                                  1
Case: 4:18-cr-00876-JAR-NCC Doc. #: 234 Filed: 03/13/20 Page: 2 of 2 PageID #: 1298



                7. According to Ms. Ulrich’s counsel, Ms. Ulrich has received a target letter

                   from the Office of the United States Attorney for the Eastern District of

                   Missouri.

                8. She has also received a subpoena.

                9. As a result, counsel has advised Ms. Ulrich neither to speak privately with

                   counsel for Defendant nor to testify in public, despite her wish to assist

                   Defendant.

                10. Consequently, Defendant will not call Ms. Ulrich as a witness, and this Court

                   can close Defendant’s Final Bond Revocation hearing.



                                              Respectfully submitted,


                          By:                 /s/ Adam D. Fein
                                              ADAM FEIN, #52255 MO
                                              Attorney for Defendant
                                              120 S. Central Avenue, Suite 130
                                              Clayton, Missouri 63105
                                              (314) 862-4332/Facsimile (314)862-8050
                                              Email: afein@rsflawfirm.com


                                 CERTIFICATE OF SERVICE

        I hereby certify that on March 30, 2020, the foregoing was electronically filed with the
 Clerk of the Court to be served by operation of the Court’s electronic filing system upon Ms.
 Colleen Lang, Assistant United States Attorney.




                                                 2
